Reasons for Allowance
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The amendment filed 6/27/22 has been entered.

3.	An Examiner’s amendment to the record appears below.  This was made to incorporate into the independent claims the necessary additional features to distinguish over the prior art of record.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Andy Yu on 8/30/22.





			Please amend the claims as follows:
	1. (Currently amended) An information processing apparatus comprising:
	a display; and
	a processor configured to:
		execute a document management application having a first user interface on the display, wherein the first user interface includes a plurality of documents and an icon;
		invoke an electronic signature application based on a selection of a plurality of the documents and an operation performed on the icon within the document management application displayed in the first user interface, wherein the invoking of the electronic signature application further automatically invoke a separate plugin application which authenticates the document management application to use the electronic signature application and manages communications between the document management application and the electronic signature application;
		display a second user interface for logging into the electronic signature application through the separate plugin application in response to the invocation of the electronic signature application and subsequent to the invocation of the separate plugin application, wherein the second user interface includes a first link and a second link, wherein the first link having a first address connecting to a first server executing the electronic signature application via a first authentication method, and the second link having a second address connecting to a second server that executes a second authentication method for using the electronic signature application executed by the first server, and wherein the first server is different from the second server, and the first authentication method is different from the second authentication method;
		determine the document management application supports the first authentication method provided by the first server and does not support the second authentication method provided by the second server;
		prohibit the second authentication method provided by the second server in response to an operation performed on the second link and the determination of the second authentication method not being supported by the document management application, wherein in response to the user clicking on the second link, graying out the link and displaying a message explaining that the second authentication method provided by the second link is not being supported by the document management application; and 
		transition from the second user interface to a third user interface which is provided by the electronic signature application in response to a successful login through the authentication method provided by a selection of the first link,
		wherein in response to the successful login through the first link, the processor is further configured to:
		transmit, through the separate plugin application, the selected document from the document management application to the electronic signature application,
		confirm an electronic signature being applied to the selected document, 
		receive, through the separate plugin application, signed documents resulting from the electronic signature being applied to the selected document, and
		display the signed documents in the third user interface.


	9. (Currently amended) A non-transitory computer readable medium storing a computer program causing a computer to execute a process comprising:
	executing a document management application having a first user interface on the display, wherein the first user interface includes a plurality of documents and an icon;
	invoking an electronic signature application based on a selection of a plurality of the documents and an operation performed on the icon within the document management application displayed in the first user interface, wherein the invoking of the electronic signature application further automatically invoke a separate plugin application which authenticates the document management application to use the electronic signature application and manages communications between the document management application and the electronic signature application;
	displaying a second user interface for logging into the electronic signature application through the separate plugin application in response to the invocation of the electronic signature application and subsequent to the invocation of the separate plugin application, wherein the second user interface includes a first link and a second link, wherein the first link having a first address connecting to a first server executing the electronic signature application via a first authentication method, and the second link having a second address connecting to a second server that executes a second authentication method for using the electronic signature application executed by the first server, and wherein the first server is different from the second server, and the first authentication method is different from the second authentication method;
	determining the document management application supports the first authentication method provided by the first server and does not support the second authentication method provided by the second sever;
	prohibiting second authentication method provided by the second server in response to an operation performed on the second link and the determination of the second authentication method not being supported by the document management application, wherein in response to the user clicking on the second link, graying out the link and displaying a message explaining that the second authentication method provided by the second link is not being supported by the document management application; and
	transitioning from the second user interface to a third user interface which is provided by the electronic signature application in response to a successful login through the authentication method provided by a selection of the first link,
	wherein in response to the successful login through the first link, the processor is further configured to:
	transmitting, through the separate plugin application, the selected documents from the document management application to the electronic signature application,
	confirming an electronic signature being applied to the selected documents, 
	receiving, through the separate plugin application, signed documents resulting from the electronic signature being applied to the selected documents, and 
	displaying the signed documents in the third user interface.

	11-15. (cancelled)
 
4.	The following is an examiner’s statement of reasons for allowance: The amendment filed 6/27/22 and the Examiner’s amendment together place the application into condition for allowance by incorporating into the independent claims the necessary additional features to distinguish over the prior art of record. The amendment filed 6/27/22 brings in the detailed structure and interaction of the document management application, the electronic signature application, and the separate plugin application, including the login authentication process and associated interfaces.  In particular, a second user interface is displayed for logging into the electronic signature application through the separate plugin application in response to the invocation of the electronic signature application and subsequent to the invocation of the separate plugin application, wherein the second user interface includes a first link and a second link, wherein the first link having a first address connecting to a first server executing the electronic signature application via a first authentication method, and the second link having a second address connecting to a second server that executes a second authentication method for using the electronic signature application executed by the first server, and wherein the first server is different from the second server, and the first authentication method is different from the second authentication method; and the document management application is determined to support the first authentication method provided by the first server and not support the second authentication method provided by the second server.  The amendment filed 6/27/22 also cancels claim 10, which may have been construed more broadly via the interpretation under USC 112(f).  The Examiner’s amendment specifies that a plurality of documents are selected and the operation is performed on the icon to invoke the electronic signature application which in turn invokes the separate plugin application to perform the authentication; and furthermore that in response to the user clicking on the second link, graying out the link and displaying a message explaining that the second authentication method provided by the second link is not being supported by the document management application.  The Examiner’s amendment also cancels out the broader claims 11-15.  Wittoker, Flory, and Gibson are demonstrative of the prior art and show a document management application which has a plug-in to invoke an authentication service for a separate electronic signature service.  Among these references also is the idea of disabling a link.  Nevertheless, they do not show all the features of the independent claims as amended, including that specifically a plurality of documents need to be selected in tandem with the operation performed on the icon in order to invoke the electronic signature application, and the specific response, when it is determined that the document management application does not support the second authentication method provided by the second link, that in response to the user clicking on the second link, graying out the link and displaying a message explaining that the second authentication method provided by the second link is not being supported by the document management application.  Independent claims (1 – apparatus, 9 – non-transitory computer readable medium) as amended are not set forth in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN PAUL SAX whose telephone number is (571)272-4072. The examiner can normally be reached Monday - Friday, 9:30 - 6:00 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN P SAX/           Primary Examiner, Art Unit 2174